Memorandum by the Court. Appeal by defendant from an amended judgment of the County Court of Albany County, rendered January 10, 1968, which revoked probation and imposed sentence. An appeal may be taken from an amended judgment revoking probation and imposing sentence. (People v. Ronald W. [Anonymous}, 21 N Y 2d 744.) Defendant’s probation was revoked because he had committed a crime while on probation and under such circumstances the failure of the court to specify the conditions of probation in its original judgment is of no consequence. (See People v. Ware, 29 A D 2d 557, affd. on rearg. 31 A D 2d 544; cf. Code of Grim. Pro., § 932.) The appellant’s contentions as to the invalidity of the original judgment are without merit. (People v. Crandall, 278 App. Div. 1039.) Judgment affirmed. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.